Daniel, J.
delivered the opinion of the court.
This court is of opinion that the Circuit court erred in sustaining the demurrer to the second breach in the declaration assigned. It would perhaps have been more regular to have set out in words and figures the amounts and dates of the respective claims in respect to the collection and payment whereof the breach was alleged. The main end and object of such a course, *15however, to wit, the notifying the defendants in the action, fully, of the precise nature and extent of the demand against them, were as well attained by ing the receipt and list of claims attached, and referring to it as containing a description of said claims.
The court is also of opinion, that the Circuit court erred in refusing to admit the said receipt and list as evidence on the trial of the issue before the jury. The action was not founded on the receipt, and there was no need to make profert of it. It was a mere matter of evidence ; and the fact that the first count declared for a breach with respect to the collection and payment of a note not specified in the receipt, and omitted to take any notice of a note which was mentioned in the receipt ,• or in other words, the variance between the declaration and receipt in describing the amount of the note on Queen, could not invalidate the receipt as evidence of the receipt by Roach of all those claims mentioned in the declaration which appeared from their description to be identical with those mentioned in the receipt. The court ought to have admitted the receipt as evidence in respect to all such claims, and ought to have instructed the jury that it was not evidence to charge the defendants in respect to the note on Queen, on account of the variance between the declaration and receipt in the description of its amount.
It is therefore considered by the court that the said judgment be reversed and annulled, and the verdict set aside; and that the plaintiff in error recover, &c. And this court proceeding to render such judgment as the said Circuit court should have rendered, it is considered that the demurrer to the second breach in the declaration assigned be overruled; and the cause is remanded to the Circuit court of Harrison county for further proceeding, and for a new trial to be had therein.